DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil comprising a tubular winding portion, wherein the winding portion includes two coil recessed portions, each of the two recessed portions defined by a recess in a direction along a height of the coil, wherein the two recessed portions are opposite to each other so as to be drawn toward each other, the wire includes a conductor made of a rectangular wire, and an installation face having a flat surface and an opposing face of the winding portion, and side faces that are orthogonal to the installation face that are positioned on both sides in a width direction of the winding portion include portions formed as flat faces.
Claim 5 recites, inter alia, a magnetic core comprising: an inner leg portion includes: a protruding portion that is not sandwiched between the two side leg portions; and two core recessed portions defined by a recess in a direction toward an inside of the inner leg portion, the two core recessed portions are opposite to each other so as to be drawn together, and the side leg portions include a projecting face and an opposing face that is planar and opposite of the projecting face, the projecting face project toward the core recessed portions, and that are arranged with predetermined gaps respectively from the core recessed portions so as to accommodate a height of the winding portion of the coil, the winding portion is wound around 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837